                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


E & I HOLDINGS, LLC,

Plaintiff,


v.                                 Civil Action no. 2:18-cv-00484


BELLMARI TRADING USA, INC., a
Delaware Corporation, and
PECTROLUM, INC., a New York
Corporation,

Defendants.

                   MEMORANDUM OPINION AND ORDER


          Pending is defendants’ motion for a stay pending

resolution of their motion to dismiss, filed September 18, 2018.

The plaintiff filed a response on October 2, 2018, to which the

defendants replied on October 9, 2018.   On October 26, 2018, the

defendants also filed a motion for a protective order to suspend

discovery until resolution of the motion to dismiss.       The

plaintiff has not yet filed a response to that motion.


          Plaintiff instituted this civil action on March 26,

2018, asserting claims against the defendants related to a “term

sheet agreement” that “fell into disarray[.]”     (Memo. in Support

at 1).   Under the agreement, “E&I agreed to obtain coal meeting

certain specifications for purchase by Bellmari.”    Id.    On May

18, 2018, defendants moved to dismiss the complaint pursuant to
the doctrine of forum non conveniens, in light of a forum

selection clause in the term sheet agreement which indicates

Orange County, Florida as the location for litigation.      The

motion to dismiss is fully briefed and ripe for decision.


           Federal Rule of Civil Procedure 26(c) provides

pertinently as follows:


       Upon motion by a party . . . and for good cause shown,
       the court . . . may make any order which justice
       requires to protect a party or person from . . . undue
       burden or expense, including one or more of the
       following: (1) that the . . . discovery not be had . .
       . [or] (2) that the disclosure or discovery may be had
       only on specified terms and conditions . . . .


Fed. R. Civ. P. 26(c).    The Rule vests the court with discretion

to stay discovery in advance of deciding a pending dispositive

motion.   See Thigpen v. United States, 800 F.2d 393, 396-97 (4th

Cir. 1986) (“Nor did the court err by granting the government's

motion under Fed.R.Civ.P. 26(c) to stay discovery pending

disposition of the 12(b)(1) motion. . . . Trial courts . . . are

given wide discretion to control this discovery process . . .

.”).   In exercising its discretion to grant a stay, a court

“must weigh competing interests.”     Landis v. North American Co.,

299 U.S. 248, 255 (1936). Parties seeking a stay generally “must

make out a clear case of hardship or inequity in being required


                                  2
to go forward, if there is even a fair possibility that the stay

. . . will work damage to some one else.” Id. at 255; see also

Williford v. Armstrong World Industries, Inc., 715 F.2d 124, 127

(4th Cir. 1983) (“The party seeking a stay must justify it by

clear and convincing circumstances outweighing potential harm to

the party against whom it is operative.”).       This court considers

three factors when determining whether to grant a motion to

stay: “(1) the interests of judicial economy; (2) hardship and

equity to the moving party if the action is not stayed; and (3)

potential prejudice to the non-moving party.”       White v. Ally

Fin. Inc., 969 F. Supp. 2d 451, 462 (S.D.W. Va. 2013) (quoting

Tolley v. Monsanto Co., 591 F.Supp.2d 837, 844 (S.D.W.Va.2008)).


         The motion to dismiss raises potentially dispositive

legal issues, the resolution of which may obviate the need for

or limit discovery in this case.       Defendants attest that they

cannot conduct discovery or assert desired counterclaims without

facing the risk of inadvertently waiving their rights under the

forum selection clause, but that refraining from doing so will

result in them waiving their counterclaims or running afoul of

discovery obligations.   Plaintiff objects, claiming that it

“will suffer substantial prejudice if it is unilaterally denied

discovery by the defendant, and as a result is unable to comply



                                   3
with the deadlines contained [in] the Court’s Orders.”   (Memo.

in Opp. at 4).   However, the court notes that staying the case

will suspend the existing orders and that a stay in discovery

will not apply unilaterally.


         Defendants have demonstrated that they may suffer

significant hardship if forced to proceed through discovery and

assert claims in this forum before the court decides whether it

is the appropriate forum to hear this case.   It does not appear

that the plaintiff will suffer any significant prejudice in

delaying the proceedings until that time.


         Having considered the applicable factors, the court

ORDERS that defendant’s motion for a stay pending resolution of

the motion to dismiss be, and it hereby is, granted.   It is

further ORDERED that this action be, and it hereby is, stayed

pending the further order of the court.


         In light of this decision, the court ORDERS that the

motion for a protective order be, and it hereby is, denied as

moot.




                                 4
         The Clerk is directed to forward copies of this

written opinion and order to all counsel of record.


                                    DATED: October 30, 2018



                                John T. Copenhaver, Jr.
                                United States District Judge




                                5
